Exhibit 10.2

FIRST AMENDMENT TO TRANSFER AGREEMENT

THIS FIRST AMENDMENT TO TRANSFER AGREEMENT (this “First Amendment”) is dated as
of the 25th day of June, 2012, by and among SUNRISE SENIOR LIVING INVESTMENTS,
INC., a Virginia corporation (“Transferor”), CHT PARTNERS, LP, a Delaware
limited partnership (“Transferee”), and SUNRISE SENIOR LIVING MANAGEMENT, INC.,
a Virginia corporation (“Manager”).

RECITALS:

A. Transferor, Transferee and Manager entered into that certain Transfer
Agreement dated as of June 4, 2012 (the “Transfer Agreement”). All capitalized
terms used in this First Amendment that are not otherwise defined in this First
Amendment shall have the meanings ascribed to them in the Transfer Agreement.

B. Transferor, Transferee and Manager desire to amend the Transfer Agreement,
all upon the terms and conditions set forth in this First Amendment.

NOW, THEREFORE, in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Transferor, Transferee and Manager hereby covenant and
agree as follows:

1. Conn. Ave. Facility Restructuring. As a result of certain tax related
considerations resulting from the proposed Restructuring set forth in the
Transfer Agreement, the parties have agreed it is in their respective best
interest to revise the Restructuring steps and certain provisions of the
Transfer Agreement as they pertain to the Conn. Ave. Facility as follows:

(a) Recital K of the Transfer Agreement is hereby amended to read as follows:
“Transferor shall cause the Company, prior to Closing, to form the following six
(6) new Delaware entities, which immediately following the Restructuring and
Closing, shall be wholly owned by the Company: (i) Metaire LA Senior Living
Owner, LLC, a Delaware limited liability company, (ii) Baton Rouge LA Senior
Living Owner, LLC, a Delaware limited liability company , (iii) Gilbert AZ
Senior Living Owner, LLC, a Delaware limited liability company , (iv) Lombard IL
Senior Living Owner, LLC, a Delaware limited liability company, (v) Louisville
KY Senior Living Owner, LLC, a Delaware limited liability company, and
(vi) Santa Monica Assisted Living Owner, LLC, a Delaware limited liability
company (each a “New Facility Owner” and collectively the “New Facility
Owners”).

(b) Recital M of the Transfer Agreement is hereby amended to read as follows:
“At Closing, immediately after the contribution of Transferor’s Interest to
Newco, Transferor and Transferee intend to cause the Facility Owners (other than
the Conn. Ave. Facility Owner) to transfer and convey to the applicable New
Facility Owners, by Special Warranty Deed, fee simple title in and to the Real
Property (the “Real Property Conveyance”).”

 

1



--------------------------------------------------------------------------------

(c) Recital V of the Transfer Agreement is hereby amended to read as follows:
“At Closing, immediately after the termination of the Prior Management
Agreements, Prior Owner Agreements and the Prior Pooling Agreements, Transferor
and Transferee intend to cause the Facility Owners and Facility Lessees to
execute and deliver the Operating Leases (except with respect to the Conn. Ave.
Facility for which there shall be no Facility Lessee or Operating Lease), New
Management Agreements and Manager Pooling Agreement (each as hereinafter
defined) and Manager intends to execute and deliver such New Management
Agreements and Manager Pooling Agreement and Transferee intends to execute and
deliver the Management Agreement Guaranties.”

(d) Section 14.03(a) of the Transfer Agreement is hereby amended to read as
follows: “Deed Conveyance of Real Property. Upon the occurrence of the Closing
and immediately prior to the transfer of the Pool Companies, Conn. Ave. Facility
Owner and Santa Monica LP. from the Company to TRS, Transferor and Transferee
shall cause the Facility Owners (other than Conn. Ave. Facility Owner) to
transfer and convey to the applicable New Facility Owner, fee simple title in
and to the Real Property (the “Deed Transfers”). The Deed Transfers shall be
made by special warranty deed in form customary for the jurisdiction in which
the applicable Real Property is located and reasonably approved by Transferor
and Transferee, subject to changes requested by Lender and approved by
Transferor and Transferee in their reasonable discretion. Each Facility Owner
(other than Conn. Ave. Facility Owner) shall further assign, transfer and convey
to the applicable New Facility Owner, all right, title and interest of such
Facility Owner in and to any and all tangible and intangible personal property
relating directly or indirectly to the applicable Real Property and/or Facility.
Such assignment, transfer and conveyance of personal property shall be made by
bill of sale in form reasonably approved by Transferor and Transferee, subject
to changes requested by Lender and approved by Transferor and Transferee in
their reasonable discretion.”

(e) Section 14.03(c) of the Transfer Agreement is hereby amended to read as
follows: “Management Agreement. Upon the occurrence of the Closing, Manager
shall, and Transferor and Transferee shall cause each Facility Lessee and Conn.
Ave. Facility Owner to, enter into a Management Agreement for the management and
marketing services of the Facilities substantially in the form attached hereto
as Exhibit N (each, a “New Management Agreement”), subject to changes requested
by the Lender and approved by Transferor and Transferee in their reasonable
discretion.”

(f) Section 14.03(e) of the Transfer Agreement is hereby amended to read as
follows: “Manager Pooling Agreement. Upon the occurrence of the Closing, Manager
shall, and Transferor and Transferee shall cause Newco and each of the Facility
Lessees and Conn. Ave. Facility Owner, to enter into the Manager

 

2



--------------------------------------------------------------------------------

Pooling Agreement substantially in the form attached hereto as Exhibit P (the
“Manager Pooling Agreement”), subject to changes requested by the Lender and
approved by Transferor and Transferee in their reasonable discretion, to pool
revenues and expenses of the Facilities leased by such Facility Lessee and owned
by Conn. Ave. Facility Owner for purposes of, among other things, netting such
revenues at one Facility against expenses at the other Facilities leased by such
Facility Lessee and/or owned by Conn. Ave. Facility Owner.

The parties further agree to amend or modify the Restructuring Documents, as may
be necessary or required, and as are mutually agreed to by the parties, in order
to reflect the foregoing revised Restructuring Steps.

2. Sunrise of Louisville Facility Transfer. As a result of certain tax related
considerations resulting from the proposed Restructuring set forth in the
Transfer Agreement, with respect to the Facility known as “Sunrise of
Louisville” (the “Louisville Facility”), the parties have agreed it is in their
respective interest to alter the Restructuring steps with respect to the
Louisville Facility such that the deed transfer and conveyance is structured as
a “tri-party deed” transfer and conveyance, in form and substance which is
customary and standard in the State of Kentucky for such purpose, whereby the
applicable Facility Owner shall transfer and convey its interest in the
Louisville Facility to the Company and the Company shall simultaneously transfer
and convey its interest in the Louisville Facility to the applicable New
Facility Owner.

3 Ratification and Confirmation. Except as expressly modified herein, the
Transfer Agreement shall otherwise be unchanged, shall remain in full force and
effect, and is hereby ratified and confirmed in all respects.

4. Counterparts/Electronic Signatures. In order to expedite the execution and
delivery of this First Amendment by the parties hereto, this First Amendment may
be executed in one or more counterparts and it shall not be necessary that the
signature of, or on behalf o, each party, or that the signatures of all persons
so required to bind any party, appear on each counterpart, but it shall be
sufficient if the signature of, or on behalf of, each party, or that the
signatures of the persons so required to bind any party, be one or more of such
counterparts. All counterparts shall collectively constitute a single agreement.
Furthermore, facsimile or electronic signatures may be used in place of original
signatures on this First Amendment. Each of the parties hereto intend to be
bound by any signatures delivered via facsimile or other electronically
transmitted means, and are aware that the other party will rely on any such
facsimile or electronic signatures, and hereby waive any defenses to the
enforcement of the terms of this First Amendment based on the form of signature.

[The Remainder Of This Page Is Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this First Amendment
to be executed as of the date first written above.

 

TRANSFEROR: SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation By:
 

/s/ Edward W. Burnett

Name:   Edward W. Burnett Title:   Vice President TRANSFEREE: CHT PARTNERS, LP,
a Delaware limited partnership By:   CHT GP, LLC, a   Delaware limited liability
  company, its general partner By:   CNL Healthcare Trust, Inc., a Maryland
corporation,   managing member of general partner By:  

/s/ Holly Greer

Name:   Holly Greer Title:   Senior Vice President MANAGER SUNRISE SENIOR LIVING
MANAGEMENT, INC., a Virginia corporation By:  

/s/ Edward W. Burnett

Name:   Edward W. Burnett Title:   Vice President